        Case 2:21-cv-00095-MHH Document 9 Filed 03/08/21 Page 1 of 2                       FILED
                                                                                  2021 Mar-08 AM 09:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


BL Harbert International LLC,              }
                                           }
                                           }
       Plaintiff,                          }
                                           }
                                           }
v.                                         }   Case No.: 2:21-cv-00095-MHH
                                           }
                                           }
Shepard Electric Inc.,


       Defendant.




                                 Memorandum Opinion

      On December 18, 2020, BL Harbert International LLC sued Shepard Electric

Inc. in the Circuit Court of Jefferson County, Alabama. (Doc. 1-1, p. 2). Shepard

removed the case to this federal court under 28 U.S.C. §§ 1441(a) and 1446(a) on

January 21, 2021 on the basis of diversity jurisdiction under 28 U.S.C. § 1332. (Doc.

1, pp. 1–2). Shepard stated that BL Harbert is a Delaware limited liability company

and that, upon information and belief, no members of BL Harbert are Georgia

citizens. (Doc. 1, p. 2). Shepard is a Georgia corporation with its principal place of

business in Georgia. (Doc. 1, pp. 2–3).
                                          1
         Case 2:21-cv-00095-MHH Document 9 Filed 03/08/21 Page 2 of 2




      On February 11, 2021, BL Harbert moved to remand this case to Alabama

state court under 28 U.S.C. § 1447(c). (Doc. 7, p. 1). BL Harbert explained that one

of its members is a Georgia citizen, so that the parties are not completely diverse.

(Doc. 7, p. 3, ¶ 7). BL Harbert submitted the affidavit of John Rives, BL Harbert’s

controller, treasurer, and assistant secretary, as evidence that one of its members is

a Georgia citizen. (Doc. 7-1, p. 3, ¶ 3).

      The Court held a telephone conference on February 17, 2021 to discuss BL

Harbert’s motion to remand. (Minute Entry 02/17/2021). During the conference,

the parties agreed that BL Harbert would provide a confidential declaration to

Shepard regarding its Georgia member’s citizenship. On March 3, 2021, counsel for

Shepard notified the Court by email that after reviewing the confidential declaration,

it does not oppose BL Harbert’s motion to remand.

      Accordingly, the Court grants BL Harbert’s motion to remand. (Doc. 7). The

Court directs the Clerk to please return this action to the Circuit Court of Jefferson

County, Alabama.



      DONE and ORDERED this March 8, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE


                                            2
